Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/582,719 in response to an original application filed on 04/26/2022. Claims 1 - 42 are currently pending and have been considered below. Claims 1, 15 and 29 are an independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 42 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 30 of Patent 10,548,121 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -30 of the patent and claims 1 - 42 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

Instant Application No. 17/582,719
     Claim 1: A method comprising: receiving, by a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a first cell in an unlicensed spectrum and a second cell in the unlicensed spectrum;
Patent 10,548,121 B2
     Claim1:  A method comprising: receiving, by a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a first licensed assisted access (LAA) cell and a second LAA cell;
receiving a downlink transmission via the second cell;
transmitting an uplink transmission during a subframe via the second LAA cell;
and based on the downlink transmission via the second cell, selectively monitoring a physical downlink control channel (PDCCH) during a time duration for the first cell.
and based on the uplink transmission during the subframe via the second LAA cell, skipping monitoring of a physical downlink control channel (PDCCH) during the subframe for the first LAA cell.





Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the patent, respectively.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15-23, 25-27, 29-37, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2017/0339580 A1) in view of Yi et al. (US 2018/0077688 A1).


Regarding claims 1, 15 and 29, a method comprising:
receiving, by a wireless device, [Figure 5, Ref # 406, wireless device “UE”],  one or more radio resource control (RRC) messages, [Figure 5, Ref # S6b, “establishing RRC connection”],  comprising configuration parameters for a first cell in an unlicensed spectrum and a second cell in the unlicensed spectrum, [the system 400 supports communications between the base station 404 and carrier aggregation capable terminal devices 406 using a primary component carrier (LTE-A carrier) operating on radio resources within a first frequency band and a secondary component carrier (LTE-U/LAA carrier) operating on radio resources within a second frequency band, (Martin et al., Paragraph 61)],
receiving a downlink transmission via the second cell, [Data is transmitted from base stations 101 to terminal devices 104 within their respective coverage areas 103 via a radio downlink, (Martin et al., Paragraph 25)], 
Martin et al. fails to explicitly teach based on the downlink transmission via the second cell, selectively monitoring a physical downlink control channel (PDCCH) during a time duration for the first cell, 
Yi et al. teaches that the eNB configures the UE with On-Duration Skip for L-band cells to skip PDCCH monitoring in some of the on duration for L-band cells, (Yi et al., Paragraphs 146-149), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the based on the uplink transmission during the time duration via the second unlicensed cell, skipping monitoring of a physical downlink control channel (PDCCH) during the time duration for the first unlicensed cell, (Yi et al., Paragraphs 146-149), in order to have an effect of increasing a PDCCH monitoring opportunity in an unlicensed band without increasing PDCCH monitoring opportunity in a licensed band, (Yi et al., Paragraph 151).

Regarding claims 2, 16 and 30, the method wherein the downlink transmission is a physical downlink shared channel (PDSCH) transmission, [The primary cell supports PDCCH and PDSCH on downlink and PUSCH and PUCCH on uplink whereas the secondary cell(s) support PDCCH and PDSCH on downlink and PUSCH on uplink, but not PUCCH, (Martin et al., Paragraph 41)].

Regarding claims 3, 17 and 31, the method wherein the PDCCH is an enhanced PDCCH, [The data transmitted in this second region is transmitted on the enhanced physical downlink control channel (EPDCCH), (Martin et al., Paragraph 30)].

Regarding claims 4, 18 and 32, the method wherein the first cell and the second cell belong to a cell group, [Yi et al., Figure 7, wherein each scenario represents a cell group].

Regarding claims 5, 19 and 33, the method wherein the cell group comprises a plurality of cells that operate in a same frequency band of the unlicensed spectrum, [Yi et al., Figure 7, wherein each scenario represents a cell group, (Paragraph 30)].


Regarding claims 6, 20 and 34, the method wherein the one or more RRC messages further comprise one or more configuration parameters of the cell group, [Yi et al., Paragraph 68) “Serving cells (PCell and SCell) may be configured by an RRC parameter”].

Regarding claims 7, 21 and 35, the method wherein the time duration is a subframe, [Martin et al., Figure 2].

Regarding claims 8, 22 and 36, the method wherein receiving the downlink transmission comprises receiving the downlink transmission during a partial downlink subframe or a full downlink subframe, [Yi et al., Paragraph 50 Figure 4].

Regarding claim 9, 23 and 37, the method wherein the first cell and the second cell operate according to frame structure Type 3, [Martin et al., Paragraph 62].

Regarding claims 11, 25 and 39, the method wherein the one or more RRC messages indicate a cell grouping at the wireless device, [A short ID of an SCell, SCellIndex is an integer value ranging from 1 to 7. A short ID of a serving cell (PCell or SCell), ServeCellIndex is an integer value ranging from 1 to 7. If ServeCellIndex is 0, this indicates a PCell and the values of ServeCellIndex for SCells are pre-assigned. That is, the smallest cell ID (or cell index) of ServeCellIndex indicates a Pcell, (Yi et al., Paragraph 68)]. 

Regarding claims 12, 26 and 40, the method wherein the one or more RRC messages indicate a cell group index of a cell group comprising the first cell and the second cell, [A short ID of an SCell, SCellIndex is an integer value ranging from 1 to 7. A short ID of a serving cell (PCell or SCell), ServeCellIndex is an integer value ranging from 1 to 7. If ServeCellIndex is 0, this indicates a PCell and the values of ServeCellIndex for SCells are pre-assigned. That is, the smallest cell ID (or cell index) of ServeCellIndex indicates a Pcell, (Yi et al., Paragraph 68)]. 

Regarding claims 13, 27 and 41, the method wherein the selectively monitoring comprises:
monitoring the PDCCH based on a first condition, [a device operating on the WLAN that wishes to access certain radio resources will first monitor the radio resources to determine if they are currently available or already in use, (Martin et al., Paragraph 7)], 
and skipping monitoring of the PDCCH based on a second condition, [the eNB configures the UE with On-Duration Skip for L-band cells to skip PDCCH monitoring in some of the on duration for L-band cells, (Yi et al., Paragraphs 146-149)]. 

Allowable Subject Matter
Claims 10, 14, 24 28, 38 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478